Citation Nr: 0033912	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal initially arose from a December 1996 rating 
decision of the Department of Veterans Affairs, (VA) Regional 
Office (RO) in Lincoln, Nebraska, which, in pertinent part, 
denied a claim of entitlement to service connection for 
tinnitus.  In a decision dated in July 1999, the Board of 
Veterans' Appeals (Board) affirmed the RO's denied of service 
connection for tinnitus.

The veteran appealed that determination to the United Stated 
Court of Appeals for Veterans Claims (Court).  Before the 
Court, the veteran's representative argued, in pertinent 
part, that the veteran's claim for service connection for 
tinnitus was well-grounded, and the Secretary so conceded.  
The Court vacated and remanded the Board decision as to the 
issue of tinnitus. 
 
The claims file reveals that the veteran submitted several 
claims of entitlement to service connection which were denied 
as not well-grounded by the Board after July 14, 1999 and 
prior to November 9, 2000.  The veteran's representative may 
bring these matters to the attention of the RO to determine 
whether any further action is indicated under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


FINDING OF FACT

The veteran, who served in Vietnam in an artillery unit, has 
mild sensorineural hearing loss at 8000 Hertz, and there is 
medical opinion that the veteran's complaints of tinnitus are 
consistent with the audiogram and the history of noise 
exposure.


CONCLUSION OF LAW

The veteran incurred tinnitus in service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred tinnitus in service.  
The veteran served in an artillery battalion, and rose to the 
rank of sergeant during his service in Vietnam. The veteran's 
service medical records include no evidence of hearing loss 
or complaints of tinnitus.  On separation examination, 
conducted in April 1971, the veteran did not have any acuity 
threshold above zero.  

The veteran underwent a VA rating examination in September 
1996.  He related a history of exposure to acoustic trauma in 
service, and reported having experienced tinnitus that arose 
while on active duty.  He reported that his tinnitus used to 
cause insomnia, but now he had gotten used to it.  The 
examiner concluded that the veteran had mild sensorineural 
hearing loss at 4000 Hertz, and indicated that the veteran's 
tinnitus was "most likely" secondary to hearing loss, 
although the veteran does not have a hearing loss as defined 
by applicable VA regulations.   38 C.F.R. § 3.385.

Lack of evidence of tinnitus or a related disability during 
service or immediately upon separation from service is not 
fatal to a veteran's claim.  The applicable laws and 
regulations do not require in-service complaints of, or 
treatment for hearing loss or tinnitus in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The determinative issue is whether there is a 
basis for linking the currently-diagnosed tinnitus and the 
veteran's active service.

The Board observes that exposure to acoustic trauma is 
consistent with duties as a heavy artillery crewman during 
the Vietnam War.  See generally 38 U.S.C.A. § 1154 (West 
1991).  The Board notes that the VA examiners who conducted 
the September 1996 evaluations of the veteran's hearing 
acuity concluded that the veteran's tinnitus began during his 
service as an artillery crewman, and that such complaints of 
tinnitus were consistent with the demonstrated degree of 
hearing loss.

Accordingly, the Board concludes that the veteran currently 
has tinnitus, and that a nexus or link between the veteran's 
active service and his tinnitus has been established.  There 
is no evidence of record which is contrary to the veteran's 
contention that he has tinnitus since during his service.  It 
is, therefore, the decision of the Board that the 
preponderance of the evidence supports the veteran's claim, 
and that service connection for bilateral tinnitus is 
warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



